Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1 and 4-7 are currently under examination, wherein claim 1 has been amended in applicant’s amendment filed on July 20, 2022. Claims 2 and 3 have been cancelled by the applicant in the same amendment. 
Status of Previous Rejections
2.	The previous rejections of claims 1-7 under 35 U.S.C. 103 as stated in the Office action dated March 23rd, 2022 have been withdrawn in light of applicant’s amendment filed on July 20, 2022. A new ground of rejection has been established as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO (2017/043540 A1) in view of JP (07-111275 A). Because WO (2017/043540 A1) is in Japanese, its patent family member Nakako et al. (US Pub. 2018/0342478 A1) has been relied upon to establish the ground of rejection in this Office action.
With respect to claims 1 and 4-7, Nakako et al. (‘478 A1) discloses a method for manufacturing a joined body comprising printing a coating of a copper paste for joining at a plurality of predetermined joining portions in a connecting region of a second member, at least suggesting that the copper paste is printed into a predetermined pattern in the connecting region of the second member including a plurality of printed regions divided by a plurality of non-printed regions as claimed; disposing a first member on the copper paste to form a laminated body with the coating therebetween; sintering the coating to form a sintered copper layer; and joining the first and second members by the sintered copper layer wherein at least one of the first and second members is a semiconductor element (abstract, Figs. 8-12, paragraphs [0009]-[0018] and [0070]-[0080]). Nakako et al. (‘478 A1) does not specify the pattern forms and the features of the connecting region as claimed. JP (‘275 A) discloses spreading an adhesive on predetermined positions in a connection region on a substrate in a predetermined pattern to mount a bare chip of a semiconductor device on the positions wherein the adhesive is partitioned into a plurality of islands by partition belts and at least extended radially from a central region toward a circumferential region of the connection region with gradually increasing widths; the pattern comprises both radial regions arranged radially from the central region toward the circumferential region and concentric regions arranged concentrically around the central region which are alternatively disposed radially from a central region toward to a circumferential region wherein each of the islands in the radial region is separated apart from one another along a radial line, each of the islands in the concentric region is separated apart from each other along a line of concentric circle form or a concentric polygon form and at least a part of the islands in the radial region is disposed between and spaced apart from the islands in the concentric regions; the connection region has a plurality of edges; the partition belts are provided to connect a first point and a second point positioned at edges that are different from each other; and the connection region may have a rectangular shape including islands in the corners of the connection region (abstract, Figs. 1 and 2, and paragraphs [0001]-[0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to print the copper paste of Nakako et al. (‘478 A1) in the pattern forms as disclosed by JP (‘275 A) in order to eliminate gas traps during the copper paste printing as disclosed by JP (‘275 A) (paragraphs [0014] and [0015]).
Response to Arguments
4.	The applicant’s arguments filed on July 20, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that the examiner does not explain the reason to combine JP (‘275 A) with Nakako et al. (‘478 A1). In response, the examiner notes that the motivation to combine JP (‘275 A) with Nakako et al. (‘478 A1) has been stated clearly in the Office action dated March 23rd, 2022. The combination with a motivation to eliminate gas traps during the copper paste printing is proper and therefore maintained.
Second, the applicant argues that Nakako et al. (‘478 A1) does not teach the arrangement configuration of print patterns as claimed which enable escape paths for air present between the coating film and each member. In response, see examiner’s response to applicant’s argument above. it is noted that the applicant is arguing against the references individually, whereas, the obvious rejection relies on the combined teachings of Nakako et al. (‘478 A1) in view of JP (‘275 A). See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Third, the applicant argues that the radial regions and concentric regions disclosed by Nakako et al. (‘478 A1) in view of JP (‘275 A) are not combined in a manner as claimed. In response, see the new ground of rejection of the claimed features above. A further radial extention of the pattern form in Fig 1 (b) of JP (‘275 A) would result in an extended pattern form of Nakako et al. (‘478 A1) in view of JP (‘275 A) that satisfies the combination as claimed. 
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


8/23/2022